Citation Nr: 1639101	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for stroke.

2.  Entitlement to service connection for hypertension, to include as secondary to stroke.

3.  Entitlement to service connection for enlarged heart, to include as secondary to stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Amy from March 1980 to June 1980.  The Veteran also has Army National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 

REMAND

A remand is necessary in order for the AOJ to request private treatment records, to verify the Veteran's National Guard service, and to provide the Veteran with a VA examination to determine the nature and etiology of his stroke, hypertension, and heart disabilities.

The Veteran identified Dr. R.S. (initials used to protect privacy) as his treating physician.  The record contains a letter from Dr. R.S. written in October 2007 explaining he treated the Veteran for a small stroke with left facial numbness twice during the summer of 2007.  Dr. R.S.'s actual treatment records have not been associated with the claims file.  

VA must make reasonable efforts to obtain records in the custody of third parties, including an initial request and at least one follow-up request.  Additional requests will not be necessary when a response indicates a follow-up request would be futile. Per 38 C.F.R. § 3.159 (c)(1).  In this case, the RO mailed a request for medical records along with a release form to Dr. R.S. in January 2010, but the RO did not receive a negative response and a follow-up request was not made.

Regarding his claim for service connection, the Veteran asserts his stroke was incurred during a period of active duty for training (ACDUTRA) while participating in an Army Physical Fitness Test in June 2007.  See September 2010 notice of disagreement.  On review, the record does not appear to include verification of all periods of active duty, active duty for training, and inactive duty for training and whether any periods of National Guard service were federalized service.  A July 2010 VA report indicates the Veterans military records may be located at the Retired Activities Branch of the Veteran's Guard Unit, 1st Battalion 167th Infantry, but no follow up was made in this regard. 

Finally, a VA examination is necessary to address etiology.  VA must provide a VA medical examination and/or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the record contains current diagnoses of stroke, hypertension, and an enlarged heart confirmed by EKG.  The record does not contain competent evidence indicating it is at least as likely as not the Veteran's stroke, hypertension, or enlarged heart, was incurred, or is otherwise etiologically related to active service, to include any period of ACDUTRA or related to an injury during inactive duty training (INACUDTRA).  Nevertheless, the record raises the reasonable possibility of substantiating the Veteran's claim, and there is insufficient competent medical evidence for the Board to make a decision.  Thus, an examination and medical opinion are warranted.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his stroke, hypertension, or heart disorder that are not already of record.  A specific request should be made for records from Dr. R.S. (as identified in his October 2007 letter).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should contact the National Personnel Records Center, the Records Management Center, and the Veteran's unit including the Retired Activities Branch of the Veteran's Guard Unit, 1st Battalion 167th Infantry, or any other appropriate entity, to verify the dates of the Veteran's military service in the Alabama Army National Guard, to include the dates for each period of active duty for training and inactive duty for training that he attended, as well as all periods of active duty.  It should also be determined whether any periods of National Guard service were federalized service.

The AOJ should summarize the findings (stating whether or not there was federalized service and whether it was active duty, active duty for training, or inactive duty for training) and include a copy of the summary in the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any stroke, hypertension, or heart disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify any diagnoses of stroke, hypertension, or heart disorders that have been present during the appeal period.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder is causally or etiologically related to the Veteran's active military service. 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension or any heart disorder are either caused by or permanently aggravated by his stroke, or residuals of stroke.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

